United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      October 1, 2013

                              DIANE S. SYKES, Circuit Judge

No. 11-3731

CE DESIGN, LTD., individually and                       Appeal from the
as the representative of a class of similarly           United States District Court for the
situated persons,                                       Northern District of Illinois,
              Plaintiff-Appellee,                       Eastern Division.

       v.                                               No. 07 C 5456

CY’S CRAB HOUSE NORTH, INC., and                        Matthew F. Kennelly,
CY’S CRABHOUSE & SEAFOOD GRILL,                         Judge.
INC.,
           Defendants,

      and

TRUCK INSURANCE EXCHANGE,
          Proposed Intervenor-Appellant.



                                         ORDER

       The opinion issued on September 30, 2013, is amended. The penultimate sentence
of the opinion on page 12 is replaced to read:

              In Reliable Money Order we upheld the district court’s class-certification
              decision against the same claim of misconduct by these counsel.